OPINION — AG — ** QUALIFICATION — COUNTY EQUALIZATION — ELIGIBILITY ** OPINION DEALS WITH THE ISSUE OF MEMBERSHIP IN THE COUNTY EQUALIZATION BOARD AND QUALIFICATION OF A MEMBER, PROVIDED THAT HE WAS NOT ELIGIBLE FOR APPOINTMENT IF HE HAD BEEN AT ' ANY TIME DURING THE TWO(2) YEARS PRECEDING HIS APPOINTMENT AN EMPLOYEE OF THE STATE, COUNTY, SCHOOL DISTRICT OR MUNICIPAL SUBDIVISION ' . . . THIS PERSON HELD THE POSITION OF SCHOOL DISTRICT DIRECTOR . . . IS HE ELIGIBLE FOR THE POSITION ? — NEGATIVE (HE RECEIVED NO COMPENSATION) (APPLICATION, DUAL OFFICE, PUBLIC OFFICER, COUNTY POSITION) CITE: 51 O.S. 6 [51-6], 68 O.S. 15.38 [68-15.38] (FRED HANSEN)